DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 26 April 2022 have been fully considered but they are not persuasive. Applicant’s arguments with respect to the prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (U.S. Patent 10,430,994) in view of Furuta (U.S. Publication 2010/0290712), Hong (U.S. Patent 7,463,269), and Li (U.S. Publication 2019/0141337). 

As to claim 1, Baker discloses an image processing apparatus comprising:
a generation unit configured to generate 3D shape data representing a 3D shape of an object (col. 14, lines 11-38; col. 16, line 27-col. 17, line 27; 3D shape data is estimated/generated from image data), mapping data that is two-dimensionally mapped texture information of the object (col. 13, lines 27-32; col. 16, line 63-col. 17, line 27; col. 25, lines 10-16; col. 31, lines 13-28; data to map texture onto the object is generated), and area image data of a specific area of the object captured in one or more captured images obtained by capturing the object from one or more viewpoint positions (fig. 3; col. 4, lines 50-60; col. 14, line 64-col. 15, line 15; col. 18, line 48-col. 19, line 9; col. 20, lines 25-45; a number of cameras from different viewpoints, possibly including up to 360 degrees around the object, are used to determine image data of a surface of a particular object),
and a viewpoint image generation unit configured to attach a texture image of the mapping data to a surface of the 3D shape of the 3D shape data to generate a 3D model of the object (col. 13, lines 27-32; col. 16, line 63-col. 17, line 27; col. 25, lines 10-16; col. 31, lines 13-28; a texture image is mapped/attached to the 3D surface, generating a 3D surface representation model), 
wherein the generation unit and the viewpoint image generation unit are each implemented via at least one processor (col. 15, lines 16-32; col. 17, line 59-col. 18, line 30).
Baker does not explicitly disclose, but Furuta does disclose the area image data being image data in a format different from the mapping data (p. 1, sections 0007-0008; texture information is encoded in a particular compressed format, while other area image information in the 3D model is encoded in a second compressed format). The motivation for this is to improve image quality while raising the compression rate of whole image data. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Baker to have the area image data being image data in a format different from the mapping data in order to improve image quality while raising the compression rate of whole image data as taught by Furuta.
Baker does not disclose, but Hong does disclose generating a viewpoint image that is a 2D image of the generated 3D model viewed from a same viewpoint as a viewpoint position from the 3D shape data and the mapping data (col. 1, lines 38-53; col. 4, lines 10-24; the view-independent texture map represents a synthesized view of each viewpoint in the image, with different lighting intensity and other characteristics compared to the camera images), a control unit configured to control the generation of the area image data on a basis of a difference between the viewpoint image and the captured image (col. 4, lines 24-43; difference area image data based on the difference between the synthesized texture image and the actual captured camera image is generated for each viewpoint), and an encoding unit configured to encode the area image data based on the difference (col. 4, lines 33-43; col. 6, lines 25-31), wherein the control unit and encoding unit are implemented via at least one processor (col. 3, lines 57-64). The motivation for this is to render a view of a 3D model accurately for multiple viewpoints, but also efficiently transfer the data used to render (col. 1, line 54-col. 2, line 16). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Baker and Furuta to synthesize and generate a viewpoint image viewed from a same viewpoint as the viewpoint position from the 3D shape data and the mapping data, and control the generation of and encode the area image data, on a basis of a difference between the viewpoint image and the captured image in order to render a view of a 3D model accurately for multiple viewpoints, but also efficiently transfer the data used to render as taught by Hong.
Hong discloses difference encoding, as noted above. Hong does not disclose, but Li does disclose encoding based on a difference being larger than a predetermined threshold (p. 3, section 0032; p. 4, section 0043; a residual is calculated by finding a difference between a predicted image and an actual input image; if the residual is below a threshold, it is set to zero and not encoded; if the residual is above the threshold, it is encoded). The motivation for this is to require a smaller bit rate (p. 3, section 0040). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Baker, Furuta, and Hong to encode based on a difference being larger than a predetermined threshold in order to require a smaller bit rate as taught by Li.

As to claim 5, Hong discloses an encoding unit further configured to encode the difference (col. 4, lines 33-43; col. 6, lines 25-31).

As to claim 6, Baker discloses wherein the generation unit is further configured to generate a viewpoint synthesis image obtained by synthesizing a plurality of the captured images, and generate an image of the specific area from the viewpoint synthesis image (col. 7, line 51-col. 8, line 6; col. 30, line 48-col. 31, line 58; col. 32, lines 36-55; a synthesized image of one of the objects, which would read on “the specific area”, since it is one of the same objects imaged as described in the rejection to claim 1, is generated for a particular viewpoint based on the different captured viewpoint images).

As to claim 7, Baker discloses wherein the viewpoint synthesis image is an image having higher resolution than the captured images (col. 13, lines 22-32; the image produced can have resolution of a higher-resolution camera, which is higher resolution than at least some of the captured images).

As to claim 8, Baker does not disclose, but Hong does disclose a transmission unit (fig. 1, elements 80 and 84; col. 6, lines 33-49; an output unit transmits encoded data to another apparatus) configured to transmit the 3D shape data, the mapping data, and the area image data to an external information processing apparatus (col. 6, lines 33-49; the 3D model can read on shape data, the texture map can read on mapping data, and the difference image can read on area image data), wherein the external information processing apparatus generates a viewing viewpoint synthesis image of a 3D model of the object viewed from a predetermined viewing position on a basis of the 3D shape data, the mapping data, and the area image data (col. 6, line 61-col. 7, line 15; col. 10, line 13-col. 11, line 17; col. 12, lines 23-31; based on a set viewing position and direction, an image is synthesized based on vertices of 3D shapes, texture mapping data, and data that defines area image differences), wherein the transmission unit is implemented via at least one processor (col. 3, lines 57-64). The motivation for this is to render a view of a 3D model accurately for multiple viewpoints, but also efficiently transfer the data used to render (col. 1, line 54-col. 2, line 16). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Baker and Furuta to transmit 3D shape data, mapping data, and area image data and generate a viewpoint synthesis image from a predetermined position based on the transmitted data in order to render a view of a 3D model accurately for multiple viewpoints, but also efficiently transfer the data used to render as taught by Hong. 

As to claim 9, Hong discloses an encoding unit configured to further encode the 3D shape data, the mapping data, and the area image data (col. 6, lines 26-49; the processing apparatus sends 3D shape/model data, texture/mapping data, and area image/difference image data to the output data interface to be transmitted; in order to transmit the data, it must be encoded in some format, meaning the processing apparatus acts as an encoding unit), wherein the encoding unit is implemented via at least one processor (col. 3, lines 57-64). Motivation for the combination of references is found in the rejection to claim 1.

	As to claim 10, see the rejection to claim 1. 

As to claim 21, see the rejection to claim 1. Further, Baker discloses non-transitory computer-readable medium having embodied thereon a program, which when executed by a computer causes the computer to execute the method (col. 17, line 59-col. 18, line 30). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Furuta, Hong, and Li and further in view of Festa (U.S. Publication 2019/0253695).

As to claim 2, Baker does not disclose, but Festa does disclose wherein the mapping data includes data by one of UV mapping, cube mapping, parallel projection mapping, or cylindrical coordinate projection mapping (p. 7, section 0078; the 3D modeling system generates a UV map to assign portions of the texture model to the 3D model). The motivation for this is to describe a relationship between the 3D model and the texture model. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Baker, Furuta, Hong, and Li to use UV mapping in order to describe a relationship between the 3D model and the texture model as taught by Festa.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Furuta, Hong, and Li and further in view of Besley (U.S. Publication 2019/0174122).

As to claim 3, Baker does not disclose, but Besley does disclose wherein the generation unit is further configured to detect the specific area by recognition processing, and generate the area image data of the detected specific area (p. 12, sections 0128-0132; pixel image data is generated for a viewpoint, based on a determined/recognized region of interest from captured images). The motivation for this is to allow higher resolution in particular areas a viewer wants to view (p. 1, section 0005). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Baker, Furuta, Hong, and Li to detect the specific area by recognition processing and generate the area image data of the detected specific area in order to allow higher resolution in particular areas a viewer wants to view as taught by Besley.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/           Primary Examiner, Art Unit 2612